Case 2:18-cv-01890-JMA-ARL Document 73 Filed 04/27/20 Page 1 of 7 PageID #: 871

                                                                          SCAKNEB
                                                                                April 22,2020.




    Honorable Joan M.Azrack.                                                       CLERK'S OFFICE
    United States District Judge                                           U.S. DiSTRiCT COURT E,D N,Y.
    United States District Court                                                    add o nnon
    EasternDistrictof New York                                             ^        APK 27 20Z0         ^
    100 Federal Plaza
    CentralIslip                                                            LONG ISLAND OFnCE
    New York,11722.




                   Re: S.W.et al v. Garden City Union Free School District et al.
                   Docket No:     18 CV 1890(JMA)(ARL)



    Dear Judge Azrack,

    We hope this finds you well during this crisis. We write for two reasons:

    To clarify and correct two issues raised with us during phone conference on March 31.

    ISSUE #1


    We do not wish for you to think we squandered or took for granted Judge Bianco's option to
    amend our complaint.

    We DID hire and pay an attorney to amend complaint. She said she was doing it, working on it,
    but never did it. We remain, grateful to Judge Bianco for that option and acted quickly to get an
    attorney to amend.

   We paid large retainer to an attorney,Amy Marion, who told us we had a strong case for breach
   of contract, that she would amend complaint and "bootstrap" in many other causes of action,
   including violations of our first amendment rights because she said, school punished our son son
   and retaliated against him for parents' advocacy on his behalf. Also she said we should consider
   filing claims against the parents ofthe kids who filed the fake statements and texts to police,
   (which defendants never investigated or verified as authentic, police dropped as insignificant,
   and were easy to disprove). But the attomey we paid never amended the complaint, and
   repeatedly told us she was working on a "redline" but never produced it, and she said defendants
   refused all oiu* requests she transmitted, to meet with school board or superintendent, to negotiate
   settlement, review exonerating evidence, during adjournments of appearance before your honor.
Case 2:18-cv-01890-JMA-ARL Document 73 Filed 04/27/20 Page 2 of 7 PageID #: 872




    Hotu Joan M.Azrack
    S.W,,et al V Garden City USFD and Osroff
    Docket No:18 CV1890(JMA)(ARL)
    April 22y 2020.
    Page 2of6.

    Defendants apparently refused all requests, and only offered a settlement when we officially
    requested hearing/appeal before the Board of Education, and wrote an article in local newspaper
    about the enormous legal bill the school district was incurring on this case. In response to our
    actions, defendants offered a "take it or leave it" settlement, but still refusing to review evidence
    which would exonerate and clear our son's name and reputation.

    ISSUE#!:


    It was mentioned that we had reached a "settlement" with defendants, so why did we notjust
    accept. To the contrary, this is a "take it or leave it offer", never discussed, defendants have
    refused every request to negotiate a fair outcome,review or prove their evidence. They are
    leveraging the power of their large legal budget and using this court's resources as part oftheir
    legal strategy to exhaust us financially on legal fees. The Garden City School District is a public
    entity, and have an obligation to disprove and correct false education records. Also, we now
    know they submitted false testimony.

    We are asking the court TO IMPOSE DEFAULT JUDGEMENT AND AWARD US LEGAL
    FEES AND EXPENSES because we have now verified that defendants submitted false
    testimony to this court to support the core oftheir case, INDICATING THEIR ENTIRE
    ARGUMENT LACKS MERIT, which proves they intentionally, falsely suspended our son,
    causing loss of his 8th grade, much harm,four years of expensive litigation, and forced our son
    to private school.



    We have now confirmed that Defendants submitted VERIFIABLY FALSE STATEMENTS AND
    EVIDENCE to this court which would force us to respond with an amended complaint, as they
    know that is the only way we can correct their false and damaging testimony and unverified
    allegations they presented as true. This intentionally false testimony might be a clever legal
    strategy to exhaust us financially and get us to give up, but it also amounts to "fraud on the
    court", and is specifically directed at affecting the proceedings by forcing us to spend more on
    legal fees to amend compliant and correct their false and damaging testimony,(thus exploiting
    their advantage of a bottomless legal budget) hence WE ASK THE COURT TO PLEASE
    IMPOSE DEFAULT JUDGEMENT and award us our losses, for this serious affront to the
    judicial system. See Oliver v. Gramleyy
Case 2:18-cv-01890-JMA-ARL Document 73 Filed 04/27/20 Page 3 of 7 PageID #: 873




    Hotu Joan M.Azrack
    S.W.yOt al V Garden City USFD and Osroff
    Docket No:18 CV1S90(JMA)(ARL)
    April 22f 2020
    Page 3 of6,

    WE MAINTAIN AND REITERATE THAT DEFENDANTS ARE USING THIS COURT,
    WASTING YOUR HONOR'S TIME AND.COURT RESOURCES,as part of a legal strategy to
    exhaust us financially, forcing us to "amend" instead ofsimple review ofevidence which would

    easily exonerate, or inexpensive hearing within the school district to resolve and review their
    verifiably false "evidence"

    ENGAGING IN THE BLATANT FALSIHCATION OF THEIR CORE "EVIDENCE"PROVES
    DEFENDANTS' ENTIRE POSITION LACKS MERIT.


    We are vigorously responding to this falsification to achieve justice and fair reimbursement for
    they years oflegals fees and forced private education, and to preserve public faith in the judicial
    system.

    We admit we are naive in legal protocol, but the tactics being implemented here by the Garden
    City School District,(wasting court resources as a legal weapon to win their case and covering
    up a intentional infliction of harm against a child, and forcing us to respond to false testimony
    with amended complaint, thus "exhausting us with legal fees"), is why many Americans have
    lost trust in the integrity of our courts.


   To briefly reiterate: The core of defendants' case, according to their submissions to the Office of
   Civil Rights(OCR)and this court, is that they suspended our son because the Garden City Police
   (GCPD)approached the school district as they considered our son a "threat", that our son wrote
   threatening texts, that our son was under police investigation, and more wildly blatant mistruths
   they added on to embellish their case, with fake chaiges of use guns. Not a shred ofthis is true or
   verifiable and GCPD denied all ofit, and our FOIA request confirmed there was never an
   investigation, or report filed by the GCPD on our son. THE DEFENDANTS FABRICATED
    ALL EVIDENCE,AND STATEMENTS,AT THE CORE OF THEIR CASE,AND THE
    SUSPENSION.A group of 12 years olds, edited and submitted texts and statements to the
    GCPD, but GCPD stated explicitly that they never verified, investigated, or took seriously the
    kids'statements, and these kids later bragged about their deception, stating they "got our son
    suspended","so funny that adults believed them.". One parent came to our home, with his son,
    to apologize. In addition, the boy who led the false reports to the GCPD,Frankie Beal, is
    notorious in the neighborhood for vandalizing neighbors' homes and leaving roadkill on porches
    etc. He and the other boys who filed the false report to the GCPD,attacked and vandalized our
    home that Halloween Saturday also, which is documented with the GCPD.
Case 2:18-cv-01890-JMA-ARL Document 73 Filed 04/27/20 Page 4 of 7 PageID #: 874




    Hon. Joan M.Azrack
    S.W.,et al V Garden City USFD and Osroff
    Docket No:18 CV1890(JMA)(ARL)
    April 22f 2020
    Page 4of6.


    GCPD deny all defendants statements,^'evidence", accusations in testimony to this court
    and OCR,regarding our son at the core of this case. OCR confirms they never verified any
    GCPD actions or statements quoted in their dismissal decisions,so if defendants can
    PROVE any of their (false)testimony,they could resolve this case immediately.

    Lt. Gerard Kneisel, Detective Robert Rothermel and Lt. Neil Sullivan ofthe GCPD vigorously
    denied all defendants'testimony, stating there was never a GCPD "investigation" of our then 12
    yr old son,they said GCPD never went to defendant Principal Peter Osroffto tell him our son

    was a "threat", Lt. Sullivan said the opposite was true, that Peter Osroflf called them and asked
    for a copy ofthe unverified allegations/statements submitted to the GCPD by the kids. GCPD
    said they never verified the texts or attributed them to our son, and, added that such actions
    would violate their protocol ofinvestigating minors without notifying a guardian, and would also
    violate their procedures on how they would handle a threat they deemed legitimate. GCPD
    Commissioner Kenneth Jackson said GCPD did not violate any such protocols or procedures
    related to our son, and asserted by the defendants in their submission to this court and the OCR.
    Also our FOIA request confirmed that GCPD never filed an investigation or police report on our
    son.




    In addition, OCR investigators Erin Emery, Logan Gerrity, and Coleen Chin confirmed to us that
    they used the defendants' police "evidence" to dismiss our retaliation complaints, but never
    verified defendants' evidence as authentic or true with GCPD.In addition, investigator Logan
    Gerrity stated that he "assumed" the statements and unverified accusations submitted to the
    GCPD by the 12 years olds were filed as an official police report, which it was not, according to
    GCPD.They dropped the statements and never investigated who wrote them or ifthey were
    authentic. Also the OCR confirmed to us that their dismissal and conclusions were based on
    interviews with the defendants only, they never interviewed us, or our son about all the
    accusations and evidence presented by defendants. Essentially the OCR dismissed oiir complaint
    ofretaliation by defendants because they never verified the (false) testimony ofthe defendants
    regarding the GCPD actions and statements, which was the basis ofthe suspension at the core of
    this case, and then defendants disingenuously and cunningly submitted the OCR dismissal to this
    court to support their false testimony. Also, OCR confirmed their interviews related to their
    dismissal were one-sided, only the "accused" were interviewed, with no option to refute or
    disprove.
Case 2:18-cv-01890-JMA-ARL Document 73 Filed 04/27/20 Page 5 of 7 PageID #: 875




    Hon. Joan M.Azrack
    S.W.,et al V Garden City USFD and Osroff
    Docket No:18 CV1890(JMA)(ARL)
    Aprii 22y 2020
    Page 5of6.


    Tactics like these erode public respect for the judicial system.The defendants are gambling that
    they can exhaust us financially so we can't afford to correct their false testimony.

    Superintendent Sinha Kusum could easily resolve this case, stop wasting tax dollars on legal
    fees,(Garden City School District has spent over $200,000 in legal fees in four years to AVOID
    inexpensive FERPA hearing/meeting), and this court's resources, by reviewing the concrete
    evidence explicitly exonerating our son. She knows the GCPD-sourced testimony is
    intentionally, blatantly false, designed to drag out the case, and force us to amend complaint to
    correct their new false and damaging allegations. Defendants disingenuously misled Judge
    Bianco when he asked them about holding a FERPA hearing,(see below).

    IF DEFENDANTS CAN PROVE ANY OF THEIR (false)TESTIMONY SUBMITTED TO
    THIS COURT AND OCR,REGARDING THE GCPD AND ACTIONS THEY
    ATTRIBUTED TO OUR SON,THEN ENTIRE CASE COULD BE RESOLVED.BUT IF
    THEY CAN NOT PROVE THEIR FALSE TESTIMONY/EVIDENCE,WE
    RESPECTFULLY ASK THE COURT TO SANCTION THEM.


    We are asking the court to protect us from this bad faith litigation and falsification ofevidence by
    defendant Peter Osroff and Superintendent Sinha Kusum,. Hazel-Atias Glass Co. v. Hartford-
    Empire Co. explicitly allows the court to protect the integrity ofthe judicial process.

   "[TJampering with the administration ofjustice in the manner indisputably shown here
   involvesfar more than an injury to a single litigant. It is a wrong against the
   institutions set up to protect and safe- guard the public, institutions in whichfraud
   cannot complacently be tolerated consistently with the good order ofsociety...The
   public welfare demands that the agencies ofpublicjustice be not so impotent that they
   must always be mute and helpless victims ofdeception andJraud.^


    The inherent power to 'fashion appropriate sanction[s]for conduct which abuses the
   judicialprocess"was reaffirmed by the Supreme Court in Chambers v. NASCO,Inc.
Case 2:18-cv-01890-JMA-ARL Document 73 Filed 04/27/20 Page 6 of 7 PageID #: 876




    Hon, Joan M.Azrack
    S.W,,eial v Garden City USFD andOsroff
    Docket No:18 CVIS90(JMA)(ARL)
    April22f 2020
    Page 6of6.

    When defendants set out on their course of bad faith litigation, it undermined the entire
   basis oftheir argument, and we humbly request they be required to reimburse us
   (plaintifll) for all attomey fees and expenses related to their acts offalsification in this
    case. The defendants refuse to meet with us to reach a fair settlement based on evidence,
    they just say "take it or leave it" when we ask them to review the false evidence they
    submitted to this court and used to suspend our son, so THIS IS NOT A FAIR
    SETTLEMENT, it is the defendants using this court's time as leverage in part of their
    legal strategy to avoid reviewing evidence and admitting they falsely accused our son,
    causing years of harm, and expense. We want our son fiilly exonerated, as any innocent
    person would. Again, defendants continue to deny all requests to meet,review, negotiate,
    hold hearing and will wait until next court appearance to use court's time, instead of
    resolving now and settling fairly.

    In summary, WE RESPECTFULLY ASK THE COURT TO IMPOSE A DEFAULT
    JUDGEMENT AND AWARD MONETARY SANCTIONS FOR LOST ATTORNEY
    FEES AND PRIVATE SCHOOL FEES due to their bad faith litigation and intentional
    false testimony.

    As always, we are very grateful for your time.




    Copy supplied to L.Silverman via email

    Copy to Garden City Police Dept, Lt Gerard Kneisel, Commissioner Kenneth Jackson, Detective
    Robert Rothermol via e-mail


    Copy to Office of Civil Rights investigators via e-mail
    Erin Emery,
    Logan Gerrity
    Colleen Chin


   Copy Dr Caryl Oris via e-mail and post
Case 2:18-cv-01890-JMA-ARL Document 73 Filed 04/27/20 Page 7 of 7 PageID #: 877




    1. Defendants Garden City School District were forced to hold a FERPA hearing when we
       discovered they had put an false and embellished medical report in our sons's education
       record to support the (framed)suspension. Under investigation by Board of Healdi, the
       doctor Dr. Caryl Oris, whom they paid for this false report, requested they remove it, and
       they had to hold a FERPA hearing for their benefit to remove, but refused to review the other
       false and unverified dociunents they put in his education record at that hearing, and still
       refuse, hence this litigation continues. The fact that defendants got caught forging and
       creating fake records to support the suspension at the core ofthis case further indicates their
       bad faith habits and intentional effort to fake documents to cover up the suspension, and,
       again, undermines the whole basis oftheir argument to this courtjustifying the suspension
       that caused the litigation, resulting in the pain, stigma, and expense for years.
